Citation Nr: 1632620	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  03-32 349	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus. 

(The matter of entitlement to additional education benefits under chapter 1606, Title 10, United States Code (also known as the Montgomery GI Bill Selected Reserves (MGIB-SR) will be decided in a separate Board decision.  The matter of the Veteran's claim of entitlement to special monthly pension (SMP) will be decided in another separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant was a member of the United States Army Reserve from October 1989 to October 1997.  She had an initial period of active duty for training (ACDUTRA) from May 14 to July 13, 1990, when she completed basic training and another period of initial ACDUTRA from May 15 to July 4, 1991, when she completed her advanced individual training (AIT).  Years after her discharge from the Army Reserve, the appellant enlisted in the United States Army and served on active duty from June 12 to August 16, 2001, when she received a medical discharge. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that, in pertinent part, denied the appellant's claim of entitlement to service connection for pes planus.  

In December 2006, the appellant provided testimony at a videoconference hearing before one of the undersigned Veterans Law Judges (VLJs).  A transcript of this hearing is of record.  Thereafter, the case was remanded for additional development in March 2007.  In a decision issued in October 2008, the Board denied the claim.  

The Veteran appealed the October 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Memorandum Decision, the Court vacated the Board's denial of service connection for pes planus and remanded the case to the Board for action consistent with its decision.  The Board thereafter remanded the case for additional development in May 2011.  In December 2011, the Board vacated the May 2011 remand and issued a remand with regard to the pes planus claim and another service connection issue on appeal.  The issue of entitlement to service connection for pes planus was again remanded in September 2012. 

In November 2014, the appellant presented testimony at a Central Office hearing conducted at the Board in Washington, D.C. before one of the undersigned VLJs.  A transcript of the hearing is included in the evidence of record. 

The Board subsequently remanded the case for additional development in July 2015.  The case has now been returned to the Board for appellate review. 

Because two different current VLJs held hearings in this appeal, the following decision will be reviewed and signed by a panel of three VLJs which includes those who presided over the December 2006 and November 2014 Board hearings.  See 38 C.F.R. § 20.707.

The Board also notes that the Court, in Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), held that a veteran is entitled to an opportunity for a hearing before each VLJ who will ultimately decide the case.  As the appellant has had two such Board hearings, she was sent a letter, in May 2015, asking if she wanted to have another hearing before a third VLJ.  The Veteran responded that same month that she did not desire another hearing.  Therefore, the case is ready for appellate review.

The Board obtained a medical expert opinion from a Veterans Health Administration (VHA) physician in October 2015.  The appellant and her representative were provided with a copy of this opinion and they were given 60 days in which to respond to the opinion.  In March 2016, in response to the October 2015 VHA medical opinion, the appellant's representative submitted additional evidence concerning her claim.  This evidence consisted of a medical opinion dated in March 2016.  The appellant's representative has also submitted a written waiver of initial review of that evidence by the RO.  Therefore referral to the RO of the evidence received directly by the Board is not required and the case is ready for appellate review.  38 C.F.R. § 20.1304. 

In addition to the paper claims file, there is an electronic file associated with the appellant's service connection claim.  The Board has reviewed both the paper claims file and the electronic file. 


FINDINGS OF FACT

1.  Preexisting bilateral pes planus was noted on the appellant's October 1989 Army Reserve entry examination.

2.  There is competent evidence to show that it is at least as likely as not (50 percent or greater) that the appellant's preexisting bilateral pes planus was made permanently worse during her 1990 period of ACDUTRA.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the evidence is in equipoise and warrants service connection for the aggravation of the preexisting bilateral pes planus during a period of ACDUTRA.  38 U.S.C.A. §§ 1111, 1131, 1132, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA must notify the claimant of evidence and information necessary to substantiate her claim and inform her whether she or VA bears the burden of producing or obtaining that evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Given the fully favorable decision contained herein, the Board finds that any defect in the notice or assistance provided to the appellant constitutes harmless error.

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In this case, the appellant contends that she developed bilateral pes planus during her first period of initial ACDUTRA beginning in June 1990.  At her December 2006 Board videoconference hearing, the appellant testified that she had never had any problems with her feet prior to her entry into the Army Reserve.  The appellant also testified at her December 2006 hearing that she had sought treatment at a VA facility for her bilateral pes planus soon after her discharge from basic training in July 1990.  

ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 38 U.S.C.A. §§ 316, 502, 503, 504, or 505.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(c)(3); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  In other words, service connection is available for diseases or injuries incurred in or aggravated by ACDUTRA.

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 45 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.
A veteran is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The presumption of soundness attaches to all periods of ACDUTRA service for which an examination report is available, but the presumption of aggravation is not applicable to ACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 45 (2010); 38 C.F.R. § 3.304(b).  With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48. 

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

An increase in the severity of a preexisting condition, as distinguished from the mere recurrence of manifestations of the pre-service condition, is required to establish service connection for a preexisting injury or disease on the basis of aggravation.  Evidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone or without more, does not satisfy the level of proof required of a non-combat appellant to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

Regarding the appellant's time in the Army Reserve, a claim for benefits based on aggravation of a preexisting condition during any period of ACDUTRA requires the claimant to show evidence "both that a worsening of a condition occurred during the period of active duty for training and that the worsening was caused by the period of active duty for training."  See Donnellan v. Shinseki, 24 Vet. App. 167, 173 (2010) (quoting Smith v. Shinseki, 24 Vet. App. 40, 48 (2010)).  The causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service.  Id. at 173-174.

Review of the appellant's service medical treatment records reveals that moderate bilateral pes planus was noted on the medical examination report of October 1989 associated with the appellant's Army Reserve enlistment.  In June 1990, while in basic training, the appellant was treated for complaints of bilateral ankle pain and swelling and for a hard mass on the sole of her foot.  

In May 2008, the appellant was afforded a VA examination to determine the nature of her bilateral foot disability.  After reviewing the claims file and examining the appellant, the VA examiner rendered diagnoses of bilateral pes planus and hammertoes.  

Because pes planus was noted on the examination for entrance into service, the presumption of soundness is not for application.  38 U.S.C.A. § 1132.  Although the appellant testified that she had never experienced foot problems prior to her entry into the Army Reserve, her service medical treatment records show that moderate pes planus was noted on her October 1989 Army Reserve enlistment examination.  

The Board finds the contemporaneous service entrance examination to be more probative than the appellant's recollections reported many years after the events in question.  In addition, the March 2016 private medical opinion states that the appellant's pes planus was a preexisting condition.  Therefore, there is clear and convincing evidence that the onset of the appellant's current bilateral pes planus pre-dated the June 1990 period of ACDUTRA.  The weight of the evidence is, therefore, that the appellant's current bilateral pes planus preexisted service. 

The remaining question is whether the preexisting pes planus was aggravated in service.  The appellant has reported that she experienced foot problems during her initial period of ACDUTRA in 1990 and that she did not have any such foot problems prior to service.  The service medical treatment records document that the appellant's pes planus was asymptomatic in October 1989, and that the appellant received treatment for a hard mass on the sole of her foot in June 1990 while on ACDUTRA; there is no indication that this mass existed prior to the appellant's entry into service.  

The VA podiatrist who rendered the October 2015 VHA medical opinion concluded that the appellant had experienced episodic periods of discomfort in her feet as a natural progression of the preexisting bilateral pes planus and that such would be anticipated.  On the other hand, the March 2016 private medical opinion states that the appellant entered ACDUTRA in June 1990 with asymptomatic pes planus and that she then developed symptomatic pes planus during that period of ACDUTRA (her 1990 basic training), to include a hard mass on the sole of her foot.  The private physician also stated that aggravation was demonstrated by the development of painful sub-metatarsal keratomas (similar to the hard mass on the sole of the foot shown in 1990) that have existed during the appeal period.

As previously noted, the Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In weighing the evidence of record in the present case, at the very least, there is an approximate balance of evidence both for and against the claim that the appellant's preexisting bilateral pes planus was permanently aggravated during her 1990 period of ACDUTRA. 

The foregoing facts and the benefit of the doubt doctrine provide a proper basis for granting the appellant's claim for service connection.  Accordingly, resolving all reasonable doubt in the appellant's favor, the Board finds that service connection is warranted for the in-service aggravation of the appellant's preexisting bilateral pes planus.


ORDER

Service connection for the bilateral pes planus is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



			
	MARK D. HINDIN	K.J. ALIBRANDO
	Veterans Law Judge,	Veterans Law Judge,
	Board of Veterans' Appeals	Board of Veterans' Appeals


Department of Veterans Affairs


